                   Case 18-12651-KJC   Doc 21     Filed 12/10/18      Page 1 of 24



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
                                                     )   Chapter 15
 In re:                                              )
                                                     )   Case No. 18-12651 (KJC)
 ALNO AG,                                            )
                                                     )
          Debtor in a Foreign Proceeding.            )

    OBJECTION OF WHIRLPOOL CORPORATION AND MARC BITZER TO THE
     MOTION OF TOBIAS WAHL FOR AN ORDER GRANTING RECOGNITION
          OF FOREIGN MAIN PROCEEDING AND RELATED RELIEF



FRESHFIELDS BRUCKHAUS                           POTTER ANDERSON & CORROON LLP
DERINGER US LLP                                 Jeremy W. Ryan (DE Bar No. 5210)
Madlyn Gleich Primoff                           D. Ryan Slaugh (DE Bar No. 6325)
Henry Hutten                                    Hercules Plaza
601 Lexington Avenue                            1313 North Market Street, 6th Floor
31st Floor                                      P.O. Box 951
New York, NY 10022                              Wilmington, DE 19801
Telephone: (212) 277-4000                       Telephone: (302) 984-6000
Email: Madlyn.Primoff@Freshfields.com           Email: jryan@potteranderson.com
        Henry.Hutten@Freshfields.com                   rslaugh@potteranderson.com


Attorneys for Whirlpool Corporation and         Attorneys for Whirlpool Corporation and Marc Bitzer
Marc Bitzer




IMPAC 6022740v.1
                    Case 18-12651-KJC                    Doc 21         Filed 12/10/18              Page 2 of 24



                                                  TABLE OF CONTENTS



PRELIMINARY STATEMENT .........................................................................................1
BACKGROUND .................................................................................................................3
          A.         The Parties And Relevant Entities ...............................................................3
          B.         The Motion...................................................................................................5
          C.         Alno’s Potential Claims Against Bauknecht, Whirlpool and Bitzer............5
          D.         No Interparty Discovery Is Available to Bauknecht, Whirlpool or
                     Bitzer in Germany ........................................................................................7
          E.         The Insolvency Administrator May Be Hiding Behind the Foreign
                     Representative to Avoid this Court’s Jurisdiction .......................................9
ARGUMENT .....................................................................................................................10
     I. ONE-WAY DISCOVERY FROM THE WHIRLPOOL OBJECTORS SHOULD
        BE DENIED...........................................................................................................10
          A. Section 1522 of the Bankruptcy Code Requires the Interests of the
             Whirlpool Objectors and Bauknecht To Be “Sufficiently Protected.” ............11
          B. Granting One-Way Discovery to the Foreign Representative Would
             Unfairly Prejudice the Whirlpool Objectors and Bauknecht in a Case
             of Enormous Proportions. ................................................................................11
          C. The Insolvency Administrator Should Not Be Permitted To Avoid
             Producing Documents and Giving Testimony. ................................................14
     II. IF THIS COURT AUTHORIZES DISCOVERY, IT SHOULD BE
         CONDITIONED ON A MEANINGFUL EXCHANGE OF INFORMATION ....15
     A. This Court Has Broad Discretion To Require A Two-Way Exchange of
        Information From All Relevant Parties as a Condition to Relief...........................16
     B. This Court Should Exercise Its Discretion To Require a Mutual Exchange
        From the Foreign Representative and the Insolvency Administrator. ...................17
CONCLUSION ..................................................................................................................20
                    Case 18-12651-KJC                     Doc 21           Filed 12/10/18            Page 3 of 24



                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)

CASES

In re AJW Offshore, Ltd.,
    488 B.R. 551 (Bankr. E.D.N.Y. 2013) ...............................................................................11, 16
In re Cal. State Teachers’ Ret. Sys.,
    2016 U.S. Dist. LEXIS 179897 (D.N.J. Dec. 28, 2016) ..........................................................13
N. Am. Catholic Educ. Programming Found., Inc. v. Gheewalla,
    930 A.2d 92 (Del. 2007) ..........................................................................................................12
In re Cinque Terre Fin. Grp. Ltd.,
    2017 Bankr. LEXIS 3786 (Bankr. S.D.N.Y. Oct. 24, 2017) ...................................................17
In re Consorcio Minero, S.A.,
    2012 U.S. Dist. LEXIS 44317 (S.D.N.Y. Mar. 29, 2012) .......................................................18
In re Esses,
    101 F.3d 873 (2d Cir. 1996).....................................................................................................17
In re Hanjin Shipping Co.,
    2016 Bankr. LEXIS 3986 (Bankr. D.N.J. Sept. 20, 2016).......................................................16
Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004) .................................................................................................................17
In re Int’l Banking Corp. B.S.C.,
    439 B.R. 614 (Bankr. S.D.N.Y. 2010) .....................................................................................16
Kulzer v. Esschem, Inc.,
   390 Fed. App’x 88 (3d Cir. 2010)............................................................................................13
In re Loy,
    380 B.R. 154 (Bankr. E.D. Va. Dec. 18, 2007) .......................................................................15
Minatec Fin. S.A.R.L. v. SI Grp., Inc.,
   2008 WL 3884374 (N.D.N.Y. Aug. 18, 2018) ........................................................................17
In re Porsche Automobil Holding, S.E.,
    2016 WL 702327 (S.D.N.Y. Feb. 18, 2016) ............................................................................13
In re Quimonda AG,
    462 B.R. 165 (Bankr. E.D. Va. 2011) ......................................................................................12
STATUTES

11 U.S.C. § 1501 ............................................................................................................................14

11 U.S.C. § 1506 ............................................................................................................................12

11 U.S.C. § 1509 ............................................................................................................2, 10, 15, 18


IMPAC 6022740v.1
                                                                      ii
                    Case 18-12651-KJC                    Doc 21           Filed 12/10/18           Page 4 of 24



11 U.S.C. § 1521 .................................................................................................................... passim

11 U.S.C. § 1522 .................................................................................................................... passim




IMPAC 6022740v.1
                                                                    iii
                   Case 18-12651-KJC         Doc 21      Filed 12/10/18   Page 5 of 24



        Whirlpool Corporation (“Whirlpool”) and Marc Bitzer (“Bitzer,” and together with

Whirlpool, the “Whirlpool Objectors”), for their objection (the “Objection”) to the motion (the

“Motion” (Dkt. No. 4))1 dated November 20, 2018, for recognition of a foreign main proceeding

filed by Tobias Wahl (the “Foreign Representative” or “Wahl”), as the asserted foreign

representative of Alno AG (“Alno”), respectfully state as follows:

                                    PRELIMINARY STATEMENT
        1.         The Foreign Representative has commenced this Chapter 15 case for the primary

purpose of unfairly obtaining one-sided discovery in support of, and creating a one-sided record

in (a) claims asserted in Germany to recover a staggering sum of €175 million against Bauknecht

Hausgeräte GmbH (“Bauknecht”)—a wholly owned subsidiary of Whirlpool and a significant

creditor of Alno, and (b) an investigation by the administrator of Alno’s estate in Germany (the

“Insolvency Administrator”) into potential German-law claims against the Whirlpool

Objectors.

        2.         Each of the claims that the Insolvency Administrator purports to assert against

Bauknecht, Whirlpool and Bitzer are premised on the assertion that Alno did not timely file for

insolvency protection as required under German law. Despite the fact that the Insolvency

Administrator (and likely the Foreign Representative) has access to tens of thousands of internal

Alno documents that could support (or undermine) such an assertion, the Foreign Representative

seeks leave of this Court to propound additional, broad, U.S.-style discovery requests on the

Whirlpool Objectors, notwithstanding the lack of any mechanism for Bauknecht, Whirlpool or

Bitzer to obtain remotely similar discovery in litigation in Germany. As explained in the

Declaration        of   Dr.   Hans-Patrick   Schroeder     dated   December   10,   2018   and   filed

1
       References to a “Dkt. No.” or “Dkt. Nos.” refer to the docket entries in the above-
captioned Chapter 15 case.


IMPAC 6022740v.1
                   Case 18-12651-KJC      Doc 21       Filed 12/10/18   Page 6 of 24



contemporaneously herewith (the “Schroeder Declaration”), German law does not provide for

general discovery between litigants.

        3.         The Insolvency Administrator’s tactics also appear designed to create one-sided

access to key information. Had the Insolvency Administrator acted as foreign representative

here and commenced this Chapter 15 case himself, then section 1509 of the Bankruptcy Code—

which allows a foreign representative to “sue and be sued” upon recognition of a foreign

proceeding—would have permitted the Whirlpool Objectors to initiate discovery proceedings in

this Chapter 15 case against the Insolvency Administrator. See 11 U.S.C. § 1509(b)(1). But, in

an apparent attempt to avoid being subjected to document discovery and deposition testimony

under U.S. discovery rules, the Insolvency Administrator chose not to commence this Chapter 15

case himself. Rather, the Insolvency Administrator deployed one of his partners, the Foreign

Representative, to commence this case for the purpose of obtaining one-sided discovery from the

Whirlpool Objectors for use in German litigation. Consistent with this apparent one-sided

discovery strategy, the Insolvency Administrator to date has not agreed to the repeated requests

of Whirlpool and Bauknecht to share key historical Alno financial information and documents,

notwithstanding that such information forms the basis for nearly all of the Insolvency

Administrator’s staggering €175 million claim against Bauknecht.

        4.         Given the paucity of discovery between litigants available in Germany, if this

Court grants the Motion and authorizes the Foreign Representative to seek one-sided, U.S.-style

discovery from the Whirlpool Objectors, it will result in a vast informational imbalance in any

litigation in Germany, to the severe and unfair prejudice of the Whirlpool Objectors and

Bauknecht. Thus, the Motion fails the test of section 1522(a), which requires that, before the

Foreign Representative is entitled to relief, the interests of creditors (such as Bauknecht) and




IMPAC 6022740v.1
                                                   2
                   Case 18-12651-KJC      Doc 21       Filed 12/10/18   Page 7 of 24



interested parties (such as the Whirlpool Objectors, one of whom is a citizen of Delaware) must

be “sufficiently protected.”

        5.         Pursuant to section 1522, the Court also has broad discretion to impose any

“conditions it deems appropriate” in order to ensure that the interests of the Whirlpool Objectors

and Bauknecht are sufficiently protected. See 11 U.S.C. § 1522(b). To avoid the severe and

unfair prejudice that would result from providing the Foreign Representative with one-sided

discovery, the Whirlpool Objectors should receive an exchange of documents from not only the

Foreign Representative, but also from the Insolvency Administrator, whose team sits in Alno’s

offices and enjoys full access to its files. See Schroeder Decl. ¶ 7.2 Thus, if this Court grants the

Foreign Representative leave to seek discovery from the Whirlpool Objectors, it should,

consistent with U.S. Supreme Court precedent and section 1522, require both the Foreign

Representative and the Insolvency Administrator to commit to a mutual, meaningful exchange of

information as described below, and to submit to the jurisdiction of this Court to resolve any

disputes about the scope of the exchange before requiring the Whirlpool Objectors to provide

discovery.

                                          BACKGROUND
    A. The Parties And Relevant Entities
        6.         Whirlpool is a publicly traded Delaware corporation that manufactures

appliances.        Its principal executive offices are located in Benton Harbor, Michigan.       See

Whirlpool 2017 Annual Report, Form 10-K at 1, 3 (Feb. 13, 2018). Bitzer is Whirlpool’s Chief




2
       References to the “Schroeder Decl.” are to the Declaration of Dr. Hans-Patrick
Schroeder, dated December 10, 2018, and submitted contemporaneously with this Objection
pursuant to, inter alia, Federal Rule of Civil Procedure 44.1.


IMPAC 6022740v.1
                                                   3
                   Case 18-12651-KJC      Doc 21       Filed 12/10/18   Page 8 of 24



Executive Officer. Id. at 89.3

        7.         Bauknecht manufactures and distributes household appliances, refrigeration, and

air conditioning products. Bauknecht is a wholly owned, indirect subsidiary of Whirlpool and is

based in Stuttgart, Germany. See Bloomberg Company Overview of Bauknecht Hausgeräte

GmbH,        https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=5496035.

According to the Foreign Representative, Bauknecht is the “main creditor” and was “consistently

the largest creditor” of Alno. Wahl Decl. ¶¶ 13, 26.4

        8.         Alno commenced an insolvency proceeding (the “German Proceeding”) in the

lower court of Hechingen, Baden-Wuerttemberg (the “German Court”) on July 12, 2017. Id. at

¶ 2. Before commencing the German Proceeding, Alno engaged in the development, production

and sale of kitchen furniture, electronic appliances and accessories.        Id. at ¶ 8.   Prior to

insolvency, Alno was headquartered in Pfullendorf, Germany. Id. On August 29, 2017, the

German Court converted the German Proceeding from a provisional debtor-in-possession

reorganization proceeding into a “regular” provisional German reorganization proceeding in

which the Insolvency Administrator took charge of reorganizing Alno’s estate. See Schroeder

Decl. ¶ 6. Accordingly, as of August 29, 2017, Alno’s management was no longer responsible

for running the business of the company. See id.; Wahl Decl. ¶ 2. On October 1, 2017, the

German Court commenced non-provisional, “main” insolvency proceedings. See Schroeder

Decl. ¶ 7; Wahl Decl. ¶ 2.

        9.         Dr. Martin Hörmann is the Insolvency Administrator appointed by the German

3
       Pursuant to Local Rule 9013-1(h), the Whirlpool Objectors hereby state that they do not
consent to the entry of final orders or judgments by the Court if it is determined that the Court,
absent consent of the parties, cannot enter final orders or judgments consistent with Article III of
the United States Constitution.
4
      References to the “Wahl Decl.” are to the Declaration of Tobias Wahl in Support of the
Motion, dated November 19, 2018 (Dkt. No. 3).


IMPAC 6022740v.1
                                                   4
                   Case 18-12651-KJC       Doc 21       Filed 12/10/18   Page 9 of 24



Court. See Wahl Decl. ¶ 2. In his official capacity, the Insolvency Administrator is responsible

for administering the German Proceeding, and has both the right and obligation to dispose of

Alno’s assets.       Id.   He has possession and control over Alno’s internal documents.        See

Schroeder Decl. ¶ 7. Indeed, the Insolvency Administrator has a team sitting in Alno’s offices.

Id.

         10.       The Foreign Representative was appointed by the German Court on October 18,

2018 to act as Alno’s representative “for the specific purpose of handling assets and claims

located in the United States, including filing for Chapter 15 registration under the Bankruptcy

Code.” Wahl Decl. ¶¶ 3-4; see also Dkt. No. 1 (Oct. 23, 2018 German Court Order at 1-2). As

the Foreign Representative admits, he is a partner of the Insolvency Administrator, see Wahl

Decl. ¶ 2, and works together with the Insolvency Administrator at a 38-person law firm in

Germany, see http://www.anchor.eu/en/anchor-rechtsanwaelte/team.html.

      B. The Motion
         11.       The primary purpose of the Motion is to seek broad, U.S.-style discovery pursuant

to 11 U.S.C. § 1521(a)(4) “relating to [Alno’s] claims against Bauknecht that,” according to the

Foreign Representative, “have been asserted in the German Proceeding, and potential causes of

action against Whirlpool, and Mr. Bitzer.” Wahl Decl. ¶¶ 38, 46-47; Motion ¶¶ 15-16, 29-30

(emphasis added).5

      C. Alno’s Potential Claims Against Bauknecht, Whirlpool and Bitzer
         12.       Under German insolvency law, the management of a public German stock

corporation such as Alno generally must commence insolvency proceedings within three weeks


5
        Although the Insolvency Administrator sent Bauknecht a 115-page letter asserting in
detail the purported bases for his tort and avoidance claims against Bauknecht, see Schroeder
Decl. ¶ 15, German counsel for Bauknecht is unaware of any formal legal proceedings the
Insolvency Administrator has commenced asserting such claims. Id. at ¶ 19.


IMPAC 6022740v.1
                                                    5
               Case 18-12651-KJC          Doc 21       Filed 12/10/18   Page 10 of 24



after experiencing cash flow insolvency (illiquidity) or balance sheet insolvency (over-

indebtedness). Schroeder Decl. ¶ 10. Under the German Insolvency Code, a company generally

is illiquid if it lacks the cash or cash equivalents to meet more than 90% of the currently due

debt. Id. Under the German Insolvency Code, a company is over-indebted if its assets no longer

cover its liabilities, unless there is more than a 50% chance the corporation will avoid illiquidity

during the current and next fiscal year. Id. If the company experiences either of these events,

then management has no discretion about when (or whether) to initiate insolvency proceedings.

Rather, it must do so at the latest within three weeks, or members of the management board can

face personal civil and criminal liability. Id.

        13.        The Foreign Representative contends that Alno’s management should have

commenced the German Proceeding as early as 2013. See Wahl Decl. ¶¶ 21-22. This contention

is based on the purported findings of Andersch AG (“Andersch”)—a German certified public

accounting firm commissioned by the Insolvency Administrator to examine the date on which

Alno first experienced illiquidity or over-indebtedness as a matter of German law. Id.

        14.        The Foreign Representative further contends that “Bauknecht, Whirlpool and

Bitzer knew that [Alno] was insolvent and obligated to file for the commencement of insolvency

proceedings,” but that Bauknecht nevertheless extended additional financing to Alno and thereby

“delayed the commencement of [Alno’s] insolvency proceedings.” Id. at ¶ 28-30. Although the

Foreign Representative’s allegations are vague, it appears that the Foreign Representative

contends that Bauknecht delayed the commencement of the German Proceeding for its own

benefit, including so that it could “continue using [Alno’s] brands to market Bauknecht’s

products long after [Alno] should have stopped operating its business.” Id. at 29-30.

        15.        Based on these allegations, the Foreign Representative alleges that the “German




IMPAC 6022740v.1
                                                   6
               Case 18-12651-KJC        Doc 21       Filed 12/10/18   Page 11 of 24



Insolvency Administrator has asserted avoidance claims against Bauknecht in the German

Proceeding under the German Insolvency Code, as well as claims under German tort law.” Id. at

¶ 33.   The Insolvency Administrator also seeks to recover certain loan payments and the

“difference between what is available to all creditors compared with what would have been

available” had Bauknecht refrained from allegedly delaying Alno’s insolvency filing. Id. at

¶¶ 31-32. In total, the Insolvency Administrator seeks to recover the staggering sum of roughly

€175 million from Bauknecht. Schroeder Decl. ¶¶ 14, 17.n4.

        16.        The Foreign Representative also claims that the Insolvency Administrator is

investigating potential claims against Whirlpool and Bitzer for supposedly having “aided and

abetted Bauknecht” in delaying the commencement of Alno’s insolvency proceedings. Wahl

Decl. ¶ 35. While counsel for the Foreign Representative has represented to this Court that the

Foreign representative “may seek to pursue some litigation in the United States on behalf of the

[[F]oreign [R]epresentative,” see Nov. 26, 2018 Hearing Tr. at 6:25-7:2, In re Alno AG, No. 18-

12651 (Bankr. D. Del.), the Foreign Representative elsewhere suggests that his potential causes

of action against Bitzer and Whirlpool are located in Germany. See Mot. ¶ 4.

    D. No Interparty Discovery Is Available to Bauknecht, Whirlpool or Bitzer in
       Germany
        17.        As the German Court-appointed Insolvency Administrator in the German

Proceeding, see Wahl Decl. ¶¶ 2, 40, the Insolvency Administrator has access to and control over

Alno’s files. Schroeder Decl. ¶ 7. For example, the Foreign Representative admits that the

Insolvency Administrator and those acting under his control have reviewed “approximately

60,000 e-mails and other documents” related to the business of Alno and its affiliates. Wahl

Decl. ¶ 36. The Insolvency Administrator provided many of these documents to Andersch,

which relied upon them in drafting its report (the “Andersch Report”) concerning the timeframe



IMPAC 6022740v.1
                                                 7
               Case 18-12651-KJC         Doc 21       Filed 12/10/18   Page 12 of 24



in which Alno first experienced illiquidity or over-indebtedness as a matter of German

insolvency law. See Schroeder Decl. ¶ 12.6

        18.        Even though the Andersch Report provides the grounds upon which the

Insolvency Administrator purports to assert claims in Germany against Bauknecht for

approximately €175 million, the Insolvency Administrator has to date not shared with

Bauknecht, Whirlpool or Bitzer any of the documents that Andersch considered or relied on in

expressing the conclusions in the Andersch Report—despite the requests of German counsel for

Whirlpool and Bauknecht that he do so. Id. at ¶ 13. Nor has the Insolvency Administrator

provided any other information to Bauknecht, Whirlpool or Bitzer, including internal Alno

documents concerning Alno’s liquidity or indebtedness between 2013 and the commencement of

the German Proceeding. Id.7

        19.        In addition, as explained in the Schroeder Declaration, there is no concept of

general discovery in German litigation as it exists here in the United States. See id. at ¶¶ 20–26.

While petitions may be made for a court order for a party to produce specific documents, these

petitions are rarely granted unless there is a substantive civil law rule that grants a substantive

6
        Although this Objection refers to the “Andersch Report,” German counsel for Whirlpool
and Bauknecht understands that more than one Andersch Report exists, including those referred
to by the Insolvency Administrator in the court file for the German Proceeding. See Schroeder
Decl. ¶ 12 n.3.
7
        The documents and information referred to in paragraph 18 are unquestionably critical to
the defense of the Insolvency Administrator’s claims against Bauknecht, Whirlpool and Bitzer.
If Alno did not become illiquid or over-indebted as a matter of law until within three weeks of
the commencement of the German Proceeding, then Alno would have timely commenced the
German Proceeding, Bauknecht necessarily could not have caused any improper delay, and
Whirlpool and Bitzer necessarily could not have aided or abetted Bauknecht in causing any such
delay. See Schroeder Decl. ¶¶ 10, 14-18. Moreover, to the extent that Alno was required to
commence the German Proceeding later than August 2013 (the timeframe in which the
Insolvency Administrator claims that Alno was required to do so), this would reduce the number
of transfers that the Insolvency Administrator may be entitled to recover, and any damages to
Alno’s creditors that allegedly resulted from causing Alno to delay commencement of the
German Proceeding. See id.


IMPAC 6022740v.1
                                                  8
               Case 18-12651-KJC         Doc 21       Filed 12/10/18   Page 13 of 24



right to access the documents in the possession of another—which Bauknecht, Whirlpool and

Bitzer do not possess here. Id. at ¶¶ 24, 27. Rather, Bauknecht, Whirlpool and Bitzer likely

would be able to obtain such documents in German litigation, if at all, only if the Insolvency

Administrator chooses to specifically identify such documents in a pleading. See id. at ¶ 27.

This effectively allows the Insolvency Administrator to determine which Alno documents

Whirlpool, Bauknecht and Bitzer may obtain, and, perhaps more importantly, which Alno

documents become part of the court record in any litigation in Germany. Id.

        20.        For Bauknecht to defend itself in Germany (and for Whirlpool and Bitzer to

defend themselves in the U.S. or Germany as applicable), they all require access to (1) the

documents that Andersch considered or relied upon when rendering the opinions in the Andersch

Report, and (2) additional internal Alno documents bearing on the company’s financial

condition, including its liquidity position and indebtedness between 2013 and the

commencement of the German Proceeding on July 12, 2017. Id. at ¶ 28. Accordingly, granting

one-sided, broad, U.S.-style discovery to the Foreign Representative in the instant Chapter 15

case, without also affording the Whirlpool Objectors an opportunity for equal discovery, would

inject a severe level of informational disparity into any potential litigation in Germany, to the

unfair and severe prejudice of Bauknecht, Whirlpool and Bitzer. Id. at ¶¶ 28-29.

    E. The Insolvency Administrator May Be Hiding Behind the Foreign Representative to
       Avoid this Court’s Jurisdiction
        21.        The German Court’s order appointing Wahl as the Foreign Representative makes

it clear that the Foreign Representative’s powers to conduct proceedings in the United States are

identical to those that the Insolvency Administrator would have possessed had he commenced

the above-captioned Chapter 15 case:

        To fulfill his functions, the special insolvency administrator shall be entitled to
        perform all of the same actions, to take all the same measures and to issue all of


IMPAC 6022740v.1
                                                  9
               Case 18-12651-KJC         Doc 21    Filed 12/10/18    Page 14 of 24



        the same declarations that the insolvency administrator would be entitled to with
        respect to such ancillary insolvency proceeding, as if the insolvency administrator
        initiated such ancillary insolvency proceeding.

Dkt. No. 1 (Oct. 23, 2018 German Court Order at 1-2). It is also clear that the Insolvency

Administrator and the Foreign Representative will be closely coordinating the German

Proceeding and this Chapter 15 case, given that they are partners at the same law firm in

Germany. See Wahl Decl. ¶ 2. Notably, however, the German Court’s order does not specify

whether the Foreign Representative has possession of or control over Alno’s internal documents.

Dkt. No. 1 (Oct. 23, 2018 German Court Order at 1-2). And as a practical matter, the Insolvency

Administrator may not permit the Foreign Representative to access Alno’s internal documents if

such access could lead to the documents being produced to the Whirlpool Objectors so they can

use such documents to defend themselves against the Insolvency Administrator’s claims in

Germany. Schroeder Decl. ¶ 9.

        22.        It therefore appears that the Insolvency Administrator may be relying on the

Foreign Representative to carry out this Chapter 15 case so the Insolvency Administrator can

avoid subjecting himself (and the Alno documents in his possession and control) to this Court’s

jurisdiction, while at the same time maintaining de facto control over the Chapter 15 case. See

11 U.S.C. § 1509(b)(1).

                                           ARGUMENT
  I.    ONE-WAY DISCOVERY FROM THE WHIRLPOOL OBJECTORS SHOULD BE
        DENIED
        23.        To the extent that the Motion seeks one-way discovery from the Whirlpool

 Objectors, it should be denied pursuant to section 1522 of the Bankruptcy Code.




IMPAC 6022740v.1
                                                  10
               Case 18-12651-KJC          Doc 21    Filed 12/10/18     Page 15 of 24



        A. Section 1522 of the Bankruptcy Code Requires the Interests of the Whirlpool
           Objectors and Bauknecht To Be “Sufficiently Protected.”
        24.        Section 1521 of the Bankruptcy Code provides that upon recognition of a foreign

 proceeding, this Court “may,” at the request of a foreign representative, grant discovery relief,

 including the examination of witnesses, taking of evidence or the delivery of information

 concerning the debtor’s assets, affairs, rights, obligations or liabilities. 11 U.S.C. § 1521(a)(4).

 However, section 1522 of the Bankruptcy Code provides that the Court may grant relief under

 section 1521 “only if the interests of the creditors and other interested entities” are “sufficiently

 protected.” 11 U.S.C. § 1522(a); see also In re AJW Offshore, Ltd., 488 B.R. 551, 558 (Bankr.

 E.D.N.Y. 2013) (a bankruptcy court may allow a foreign representative “to utilize turnover

 subject, as § 1521 requires, to sufficient protections under § 1522”); In re Cinque Terre Fin.

 Grp. Ltd., 2017 Bankr. LEXIS 3786, at *41 (Bankr. S.D.N.Y. Oct. 24, 2017) (same). The

 statute makes clear on its face that this Court is given wide latitude to assure that discovery

 relief is not granted to the Foreign Representative if doing so would, as here, unfairly prejudice

 the rightful interests of creditors and interested parties such as Bauknecht and the Whirlpool

 Objectors.

          B. Granting One-Way Discovery to the Foreign Representative Would Unfairly
             Prejudice the Whirlpool Objectors and Bauknecht in a Case of Enormous
             Proportions.
        25.        As described above, one of the primary issues relating to the Insolvency

 Administrator’s purported claims against Bauknecht, Whirlpool and Bitzer is the timeframe in

 which Alno became insolvent as a matter of German law. This timeframe is meaningful under

 German law because of the mandatory requirement for companies to file for insolvency

 protection upon the occurrence of certain accounting conditions—a requirement that arguably




IMPAC 6022740v.1
                                                   11
               Case 18-12651-KJC         Doc 21    Filed 12/10/18    Page 16 of 24



    is manifestly contrary to U.S. public policy for purposes of section 1506 of the Bankruptcy

    Code.8

         26.       In conducting his investigation in Germany, and developing his alleged claims

    against Whirlpool, Bauknecht and Bitzer, the Insolvency Administrator already has access to at

    least “approximate 60,000 e-mails and other documents” in the files of Alno. See Wahl Dec.

    ¶ 36. Bauknecht, Whirlpool and Bitzer do not have access to these documents. See Schroeder

    Decl. ¶ 23. Nor do they have any access to the documents that Andersch considered or relied

    on in issuing the Andersch Report, in which Andersch opined that Alno was supposedly

    insolvent as early as 2013. The Insolvency Administrator has not provided these documents to

    date, despite Whirlpool and Bauknecht’s repeated requests. See id.

         27.       As described more fully in the Schroeder Declaration, German procedural rules

    do not provide for general discovery, but only allow for disclosure on a document-by-document

    basis and only if a document can be specifically identified. See Schroeder Decl. ¶¶ 20-26. As

    U.S. courts have consistently recognized, the German legal system does not allow for the same

    type of category-by-category discovery that the Foreign Representative requests to seek from

8
        In particular, the German laws that require the management of a public stock company to
file for insolvency protection within three weeks of experiencing insolvency deprive a
company’s board of discretion about how to maximize value in an insolvency context. By
contrast, the U.S. Bankruptcy Code requires that any voluntary petition for relief under Chapter 7
or 11 by a corporation be accompanied by a supporting authorization of its board of directors,
and such authorization must be given based on the board’s reasonable business judgment,
exercised consistently with the board’s fiduciary duties to all stakeholders. See N. Am. Catholic
Educ. Programming Found., Inc. v. Gheewalla, 930 A.2d 92, 93 (Del. 2007) (“Directors of
insolvent corporations must retain the freedom to engage in vigorous, good-faith negotiations for
the benefit of the corporation.”) (emphasis added). Thus, the German laws imposing mandatory
filing requirements are “manifestly contrary” to the fundamental U.S. federal- and state-law
policies of placing the filing decision at the discretion of the board to be exercised consistently
with its fiduciary duties. This arguably provides a basis to deny Chapter 15 relief altogether
pursuant to section 1506 of the Bankruptcy Code. See In re Quimonda AG, 462 B.R. 165, 185
(Bankr. E.D. Va. 2011) (refusing, pursuant to section 1506, to recognize a German court
judgement when doing so would “undermine a fundamental U.S. public policy”).


IMPAC 6022740v.1
                                                  12
               Case 18-12651-KJC          Doc 21    Filed 12/10/18    Page 17 of 24



 Whirlpool and Bitzer here pursuant to United States discovery rules. See Kulzer v. Esschem,

 Inc., 390 Fed. App’x 88, 92 (3d Cir. 2010) (“German civil procedure does not offer a

 mechanism for general pretrial discovery comparable to that obtainable in the United States;

 any request to the German court must be for specific documents.”); Heraeus Kulzer, GmbH v.

 Biomet, Inc., 633 F.3d 591, 596 (7th Cir. 2011) (“A party to a German lawsuit cannot demand

 categories of documents from his opponent. All he can demand are documents that he is able

 to identify specifically—individually, not by category.”); In re Cal. State Teachers’ Ret. Sys.,

 2016 U.S. Dist. LEXIS 179897, at *7 (D.N.J. Dec. 28, 2016) (“there is no concept of discovery

 in Germany”); In re Porsche Automobil Holding, S.E., 2016 WL 702327, at *2 (S.D.N.Y. Feb.

 18, 2016) (“Here, although there is some quibbling among the experts about the availability in

 the German court of the documents and the testimony sought here, there is little question that it

 cannot and, in any case, would not order the type (and scope) of evidentiary production sought

 by Porsche in this Court.”). Therefore, in any litigation in Germany, Bauknecht, Whirlpool and

 Bitzer likely will be able to obtain documents underlying the Andersch Report or other internal

 Alno documents only if the Insolvency Administrator chooses to specifically identify them in a

 pleading. See Schroeder Decl. ¶ 27.

        28.        Thus, the Insolvency Administrator will be able unilaterally to select the Alno

 documents to which Bauknecht, Whirlpool and Bitzer have access, and would thereby have

 sole control at the outset of the litigation over which of these documents become part of the

 court record. See id. And, because the Insolvency Administrator is compensated based on the

 amounts he recovers for Alno’s estate, he has no incentive to disclose voluntarily any

 documents or information that will be helpful to Bauknecht, Whirlpool or Bitzer. See id. at ¶ 7.

        29.        Accordingly, if the Court authorizes one-way U.S.-style discovery from the




IMPAC 6022740v.1
                                                   13
               Case 18-12651-KJC          Doc 21    Filed 12/10/18    Page 18 of 24



 Whirlpool Objectors, this would exacerbate the already severe informational imbalance in any

 German litigation; not only would the Insolvency Administrator have sole access to Alno’s

 documents, he would also have access to a potentially broad array of information from

 Whirlpool and Bitzer. Bauknecht, Whirlpool and Bitzer would be deprived unfairly of access

 to the key facts, and of the ability to supplement the record in any litigation in Germany with,

 inter alia, documents that were omitted from or contravene the Insolvency Administrator’s own

 analysis of the purported facts.

        30.        Such a result would severely prejudice Bauknecht, Whirlpool and Bitzer in a €175

 million dispute, in contravention of the requirement in section 1522 that, before granting relief

 to the Foreign Representative under section 1521, the interests of creditors and other interested

 parties must be “sufficiently protected.” Moreover, such a result would deprive the German

 courts of a full presentation of the evidence, in stark contravention of one of the fundamental

 purposes of Chapter 15, which is the “fair and efficient administration of cross-border

 insolvencies that protects the interests of all creditors, and other interested entities.” 11 U.S.C.

 § 1501(3). Accordingly, to the extent the Motion seeks one-way discovery from the Whirlpool

 Objectors, it should be denied.

          C. The Insolvency Administrator Should Not Be Permitted To Avoid Producing
             Documents and Giving Testimony.
        31.        The severe and unfair prejudice to the Whirlpool Objectors and Bauknecht,

 standing alone, suffices to justify denying the Foreign Representative’s request for leave to take

 discovery. However, there is an additional reason that such denial is warranted here. Had the

 Insolvency Administrator sought discovery himself by commencing this Chapter 15 case as a

 foreign representative, then the Whirlpool Objectors could have attempted to rectify the

 resulting informational imbalance by initiating discovery proceedings against the Insolvency



IMPAC 6022740v.1
                                                   14
                  Case 18-12651-KJC       Doc 21     Filed 12/10/18     Page 19 of 24



    Administrator pursuant to section 1509 of the Bankruptcy Code. That section allows a foreign

    representative, upon recognition of a foreign proceeding, “to sue and be sued” within the scope

    of matters relating to its Chapter 15 case. 11 U.S.C. 1509(b)(1); see also, e.g., In re Loy, 380

    B.R. 154, 171 (Bankr. E.D. Va. Dec. 18, 2007) (denying a foreign representative’s motion for

    an injunction against the plaintiff’s state-court lawsuit, and, “to the extent required by 11.

    U.S.C. § 1509, permit[ing] [the plaintiff] to file suit in state court” against that foreign

    representative).9

          32.      Here, however, the Insolvency Administrator chose not to commence the

    requested Chapter 15 action, and instead sent his partner, the Foreign Representative, to initiate

    proceedings.     By declining to commence this Chapter 15 case himself, the Insolvency

    Administrator has apparently sought to shield himself from producing documents, testimony

    and other information that Bauknecht and the Whirlpool Objectors could use to defend

    themselves.     This Court should exercise its broad equitable powers and not allow the

    Insolvency Administrator to use such tactics to obtain one-way discovery from the Whirlpool

    Objectors.

    II.   IF THIS COURT AUTHORIZES DISCOVERY, IT SHOULD BE CONDITIONED
          ON A MEANINGFUL EXCHANGE OF INFORMATION
          33.      The Whirlpool Objectors respectfully submit that any recognition of the German

    Proceeding pursuant to Chapter 15, and, concomitantly, any grant of discovery pursuant to

    section 1521(a)(4) or otherwise, must assure that the Whirlpool Objectors and Bauknecht are

    “sufficiently protected” through mutual, two-sided, even-handed discovery.            11 U.S.C.

    § 1522(a).

9
       The Whirlpool Objectors reserve their right, pursuant to section 1509(b)(1), to initiate
proceedings in the above-captioned Chapter 15 case seeking discovery from the Foreign
Representative.


IMPAC 6022740v.1
                                                   15
               Case 18-12651-KJC           Doc 21    Filed 12/10/18     Page 20 of 24



        A. This Court Has Broad Discretion To Require A Two-Way Exchange of
           Information From All Relevant Parties as a Condition to Relief.
        34.        In aid of this Court’s obligation to ensure that interests of Whirlpool, Bitzer and

 Bauknecht are “sufficiently protected” when granting discovery relief to a foreign

 representative pursuant to section 1521(a)(4) or Rule 2004, section 1522(b) affords this Court

 broad discretion to grant such relief on any “conditions it deems appropriate.” 11 U.S.C.

 § 1522(b). See also In re AJW Offshore, 488 B.R. at 558, 561 (allowing foreign representatives

 to seek discovery, but requiring them to “do so by motion on notice with an opportunity for a

 hearing” so that the court could “make a case-by-case analysis of whether to order turnover in a

 specific circumstance and, if so, under such conditions as § 1522 requires to sufficiently protect

 the interests of creditors and the affected parties”).

        35.        The purpose behind section 1522(b)’s grant of discretion is to allow courts to

 achieve “a balance between relief that may be granted to the foreign representative and the

 interests of the persons that may be affected by such relief.” In re Int’l Banking Corp. B.S.C.,

 439 B.R. 614, 626 (Bankr. S.D.N.Y. 2010). “Standards that inform the analysis of § 1522

 protective measures in connection with discretionary relief emphasize the need to tailor relief

 granted to the foreign representative and the interests of those affected by such relief, without

 unduly favoring one group of creditors over another.” In re Hanjin Shipping Co., 2016 Bankr.

 LEXIS 3986, at *19 (Bankr. D.N.J. Sept. 20, 2016); see also In re AJW Offshore, Ltd., 488

 B.R. at 559 (“[A]ccess to turnover powers under § 1521(a)(7) is conditioned upon sufficient

 protections being provided to creditors and other interested parties under § 1522 which requires

 a balancing of the respective parties’ interests.”).

        36.        Notably, in the analogous context of discovery petitions filed pursuant to 28




IMPAC 6022740v.1
                                                    16
               Case 18-12651-KJC          Doc 21     Filed 12/10/18    Page 21 of 24



 U.S.C. § 1782 (“Section 1782”),10 courts have consistently addressed concerns about

 informational disparity between litigants in foreign proceedings by conditioning the courts’

 grant of discovery on the petitioner’s agreement to engage in a mutual exchange of

 information. “Consistently, the Second Circuit, and the Supreme Court have suggested that a

 district court could condition relief upon a reciprocal exchange of information, as such would

 lend parity to the disclosure mix.” Minatec Fin. S.A.R.L. v. SI Grp., Inc., 2008 WL 3884374, at

 *9 (N.D.N.Y. Aug. 18, 2018) (ordering that the respondent “shall have reciprocal discovery

 from” the petitioner); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 262

 (2004) (“When information is sought by an ‘interested person,’ a district court could condition

 relief upon that person’s reciprocal exchange of information.”). Indeed, conditioning discovery

 on a mutual exchange is particularly appropriate where, as here, the targets of the requested

 discovery have no adequate process in Germany by which to seek discovery that is anywhere

 near as broad as is authorized under the U.S. discovery rules. See In re Consorcio Minero,

 S.A., 2012 U.S. Dist. LEXIS 44317, at *10 (S.D.N.Y. Mar. 29, 2012) (ordering reciprocal

 discovery where there was “no process by which [the discovery target] can seek and obtain

 documents from [the Section 1782 petitioner] in the Peruvian proceedings in the manner in

 which discovery may proceed in the U.S. under 28 U.S.C. § 1782”).

        B. This Court Should Exercise Its Discretion To Require a Mutual Exchange From
           the Foreign Representative and the Insolvency Administrator.
        37.        Consistent with the authorities discussed above, to the extent that this Court is

10
        Section 1782 governs U.S.-court discovery assistance to foreign and international
tribunals and to litigants before such tribunals, and therefore has obvious parallels to requests for
discovery relief pursuant section 1521(a)(4), including that courts presiding over Section 1782
applications have wide discretion to grant relief on conditions they deem appropriate. See In re
Esses, 101 F.3d 873, 876 (2d Cir. 1996) (“Section 1782 grants district courts wide discretion to
determine whether to grant discovery and equally wide discretion to tailor such discovery to
avoid attendant problems.”).


IMPAC 6022740v.1
                                                   17
               Case 18-12651-KJC         Doc 21    Filed 12/10/18    Page 22 of 24



 inclined to grant discovery to the Foreign Representative, it should condition such relief on its

 satisfaction that there will in fact be a mutual exchange of relevant information between the

 Whirlpool Objectors on the one hand, and the Foreign Representative and the Insolvency

 Administrator on the other. In particular, discovery should be authorized only on the condition

 that the Foreign Representative and the Insolvency Administrator consent to (i) accept service

 of and respond (within the proper scope of U.S. discovery rules) to subpoenas that are issued by

 the authority of this Court, and that seek document and deposition discovery relevant to the

 claims that the Foreign Representative and the Insolvency Administrator seek to assert against

 Bauknecht, Whirlpool and Bitzer, and any defenses thereto; and (ii) agree to this Court’s

 jurisdiction to resolve any disputes with respect to the compliance of the Foreign

 Representative and the Insolvency Administrator with such subpoenas. Such subpoenas will

 seek, at a minimum, (a) all documents within the possession, custody or control of the Foreign

 Representative and the Insolvency Administrator that Andersch relied on or considered in

 forming the opinions asserted in all current and prior versions of the Andersch Report;

 (b) documents and testimony in the possession, custody or control of the Foreign

 Representative and the Insolvency Administrator, including internal Alno documents,

 concerning the liquidity of Alno; and (c) documents and testimony in the possession, custody

 or control of the Foreign Representative and the Insolvency Administrator bearing on the

 indebtedness of Alno. See Schroeder Decl. ¶ 28 & n.7.

        38.        As discussed above, the Insolvency Administrator (who unquestionably possesses

 and controls Alno’s documents) has relied on the Foreign Representative (whose ability to

 obtain such documents may be in question) to commence this Chapter 15 case, apparently

 seeking to avoid this Court’s jurisdiction pursuant to section 1509(b)(1). Therefore, as a




IMPAC 6022740v.1
                                                  18
               Case 18-12651-KJC      Doc 21    Filed 12/10/18     Page 23 of 24



 condition to granting the Foreign Representative leave to seek discovery from the Whirlpool

 Objectors, both the Foreign Representative and the Insolvency Administrator should be

 required first to appear before this Court and second to file papers jointly with the Whirlpool

 Objectors stipulating to the terms described in the previous paragraph. Moreover, because the

 Insolvency Administrator and Foreign Representative are located in Germany, it will be very

 difficult to enforce an order requiring the Insolvency Administrator and the Foreign

 Representative to provide discovery to the Whirlpool Objectors. Thus, to mitigate the risk that

 the Foreign Representative and Insolvency Administrator fail to comply with such an order

 after receiving discovery materials from the Whirlpool Objectors, this Court should also

 condition the Whirlpool Objectors’ obligation to provide discovery upon completion of

 production of documents and testimony from the Foreign Representative and the Insolvency

 Administrator.




IMPAC 6022740v.1
                                               19
               Case 18-12651-KJC        Doc 21    Filed 12/10/18     Page 24 of 24



                                         CONCLUSION
        WHEREFORE, the Whirlpool Objectors respectfully request that this Court enter an

order denying the Motion, or granting the Whirlpool Objectors even-handed, two-way discovery

from both the Foreign Representative and the Insolvency Administrator (as described above) and

granting the Whirlpool Objectors such other and further relief as is just and proper.

Dated: December 10, 2018
       Wilmington, Delaware


                                /s/ Jeremy W. Ryan
                                Jeremy W. Ryan (DE Bar No. 5210)
                                D. Ryan Slaugh (DE Bar No. 6325)
                                Potter Anderson & Corroon LLP
                                Hercules Plaza
                                1313 North Market Street, 6th Floor
                                P.O. Box 951
                                Wilmington, DE 19801
                                Telephone: (302) 984-6000
                                Facsimile: (302) 658-1192

                                -and-

                                Madlyn Gleich Primoff (pro hac vice admission pending)
                                Henry V. Hutten (pro hac vice admission pending)
                                Freshfields Bruckhaus Deringer US LLP
                                601 Lexington Avenue
                                New York, NY 10022
                                Telephone: (212) 277-4000
                                Facsimile: (212) 277-4001

                                Attorneys for Whirlpool Corporation and Marc Bitzer




IMPAC 6022740v.1
                                                 20
